 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 528 
In the House of Representatives, U. S., 
 
December 2, 2010 
 
RESOLUTION 
Commending the George C. Marshall European Center for Security Studies for its efforts to promote peace, stability and security throughout North America, Europe, and Eurasia. 
 
 
Whereas The George C. Marshall European Center for Security Studies (the Marshall Center), a joint partnership of the United States and German governments located in the German city of Garmisch-Partenkirchen, is a world-renowned international security and defense studies institute promoting dialogue and understanding among the nations of North America, Europe, and Eurasia;  
Whereas since its inception in 1993, the Marshall Center has sought to advance the legacy, goals, and ideals of the 1948–1951 Marshall Plan by advancing democratic institutions, promoting peaceful security cooperation, and enhancing partnerships among the nations of North America, Europe, and Eurasia;  
Whereas the Marshall Center has played and continues to play a critical role in fostering the peaceful transition to stable democratic governance in the formerly communist states of Central and Eastern Europe and Eurasia by developing and expanding defense and security cooperation between these countries and North America and Western Europe;  
Whereas today, the security of the United States remains inseparably linked to the peace and stability of Europe and Eurasia;  
Whereas the United States and Europe face an array of new and emerging security challenges ranging from transnational terrorism and the proliferation of nuclear, biological, or chemical weapons to regional and local conflicts and failing and failed states;  
Whereas successful resolution of these 21st century security challenges will require strong transatlantic cooperation and international, interagency, and interdisciplinary responses;  
Whereas through its tailored educational and outreach programs in areas ranging from transnational terrorism and post-conflict stability operations to advanced security studies, the Marshall Center prepares leaders from North America, Europe, and Eurasia to address emerging security challenges and to forge a 21st century security environment defined by peace and cooperation;  
Whereas the Marshall Center’s programs play a vital role in building support for United States and German defense and security policy and strategies, and fostering understanding and support among friends and allies to combat transnational terrorism and other security threats and to transform national defense establishments to effectively meet the array of 21st century security challenges;  
Whereas to date, general officers, members of parliament, ministers, ambassadors, and other high-ranking government officials from over 100 countries have benefited from the Marshall Center’s unique programs; and  
Whereas the United States House of Representatives’ delegation to the NATO Parliamentary Assembly (NATO PA) visited the Marshall Center in February 2009, recognizes the importance of the Center’s work, and seeks to support the Center’s efforts by engaging in constructive dialogue with parliamentarians from NATO member and associate and observer states on key transatlantic security issues: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Marshall Center for its efforts to promote peace, stability, and security throughout North America, Europe, and Eurasia;  
(2)expresses appreciation for the strong partnership between the United States and German governments in advancing their mutual national security interests through the Marshall Center’s programs;  
(3)expresses appreciation to Marshall Center Director Dr. John P. Rose and his outstanding faculty and staff for their hard work and commitment to advancing the Center’s mission;  
(4)notes that the security of the United States remains inseparably linked to peace and stability on the European continent; and  
(5)reaffirms its commitment to promoting transatlantic cooperation through international collaborative educational programs such as those offered by the Marshall Center.  
 
Lorraine C. Miller,Clerk. 
